DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
Election/Restrictions
Claim 1 is allowable. Claims 28 and 29, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions, as set forth in the Office action mailed on April 3, 2019, is hereby withdrawn and claims 28 and 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. see In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James korenchan on April 21, 2021.

The application has been amended as follows: 

 1. (Currently Amended) An alignment system, comprising:
a coupler, configured to be attached to a drill[[,]];
an arm assembly having a first end and a second end, wherein the first end is attached to the coupler;
a foot, attached to the second end of the arm assembly and extending perpendicular to the arm assembly;
a first gang channel, comprising:
a first elongated base, comprising a first surface, configured to contact a workpiece positioned between a drill bit of the drill and the first gang channel, and a second surface facing away from the first surface;
a first pair of parallel legs, extending from the first elongated base in a first direction, perpendicular to each of  the second surface, the first pair of parallel legs defining a first channel therebetween; and
a first plurality of threaded receptacles, configured to be removably coupled to the first gang channel;

a second elongated base, comprising a third surface, configured to contact the workpiece positioned between the drill bit of the drill and the second gang channel, and a fourth surface facing away from the third surface;
a second pair of parallel legs, extending from the second elongated base in a second direction, perpendicular to each of the fourth surface, the second pair of parallel legs defining a second channel therebetween; and
a second plurality of threaded receptacles, configured to be removably coupled to the second gang channel;
a plurality of alignment pins, comprising a first alignment pin, configured to be coupled to the first gang channel, and a second alignment pin, configured to be coupled to 
wherein:
the plurality of alignment pins is configured for insertion into a plurality of pre-drilled holes in the workpiece so as to locate, via the first alignment pin, the first gang channel relative to the workpiece during a drilling operation, [[and]]or to locate, via the second alignment pin, the second gang channel relative to the workpiece during [[a]] the drilling operation, and 
each of the plurality of alignment pins comprises a threaded end that is configured to be threaded into one of the first plurality of threaded receptacles of the first gang channel or one of the second plurality of threaded receptacles of the second gang channel; and
a drill block, comprising a guide portion and an attachment portion,
wherein:
the attachment portion is coupled directly to the foot,
the guide portion of the drill block has a first end portion and a second end portion,

the second end portion of the guide portion is coupled to the attachment portion, 
the first end portion of the guide portion has a first-end-portion width and a first- end-portion length, 
the second end portion of the guide portion has a second-end-portion width and a second-end-portion length,
the second-end-portion width is greater than the first-end-portion width,
the second-end-portion length is greater than the first-end-portion length,
the first end portion of the guide portion and the second end portion of the guide portion both have a square cross-sectional shape,
the guide portion extends away from the foot in a direction toward the coupler 
the first end portion of the guide portion of the drill block comprises a planar end surface
the drill block has only a single recess,
the single recess is defined in the planar end surface of the drill block and is co-axial with the attachment portion of the drill block,
the first end portion of the guide portion of the drill block is configured to be received between the first pair of parallel legs of the first gang channel when the second end portion of the guide portion is placed in contact with an end surface of each leg of the first pair of parallel legs of the first gang channel 
when the first end portion of the guide portion of the drill block is received between the first pair of parallel legs of the first gang channel, rotation of the guide portion of the drill block relative to the first gang channel is limited by the first pair of parallel legs 

when at least the part of the second end portion of the guide portion is received between the second pair of parallel legs of the second gang channel, rotation of the guide portion of the drill block relative to the second gang channel is limited by the second pair of parallel legs
the foot comprises a first portion, having a first-portion-width, and a second portion having a second-portion-width that is less than the first-portion-width,
the first portion of the foot has a first-portion surface that faces the coupler configured to be attached to the drill,
the arm assembly is attached to the first portion of the foot
the second portion of the foot 
the second portion of the foot comprises a second-portion surface that faces the coupler configured to be attached to the drill,
the first-potion surface and the second-portion surface are substantially parallel to each other,
the first portion of the foot and the second portion of the foot each have a length measured in a direction parallel to the longitudinal axis of the drill block, 
the length of the first portion of the foot is greater than the length of the second portion of the foot, 
the second-portion surface is located farther away from the coupler than the first-portion surface,
the attachment portion has a length measured in the direction parallel to the longitudinal axis of the drill block, 
the length of the attachment portion is greater than the length of the second portion of the foot, 
the attachment portion protrudes from the foot in the direction parallel to the longitudinal axis of the drill block,
the second portion of the foot extends from the first portion of the foot such that two concave corners are formed in a surface of the foot that is parallel to the longitudinal axis of the drill block, [[and]]
the attachment portion of the drill block is removably coupled directly to the second portion of the foot, and
the arm assembly comprises a first tubular structure and a second tubular structure, separated from each other by a gap,
the guide portion of the drill block lies in a virtual plane that passes between the first tubular structure and the second tubular structure, without intersecting the first tubular structure and the second tubular structure.

2-5. (Cancelled).  

6. (Previously Presented) The alignment system of claim 1, wherein a ratio of the second-end-portion length of the second end portion of the guide portion to the first-end-portion length of the first end portion of the guide portion is between 2:1 and 5:1.

7. (Cancelled)



9. (Original) The alignment system of claim 1, wherein the attachment portion of the drill block comprises a post that is removably coupled to the foot via a set screw in the foot.  

10. (Currently Amended) The alignment system of claim 1, wherein:

the first alignment pin has a first end and a second end,
the first alignment pin comprises a first flange, positioned between the first end of the first alignment pin and the second end of the first alignment pin,
the first flange has a width, the first end of the first alignment pin has a width, and the second end of the first alignment pin has a width,
the width of the first flange is greater than either one of the width of the first end of the first alignment pin and the width of the second end of the first alignment pin,
the second alignment pin has a first end and a second end,
the second alignment pin comprises a second flange, positioned between the first end of the second alignment pin and the second end of the second alignment pin,
the second flange has a width, the first end of the second alignment pin has a width, and the second end of the second alignment pin has a width, and
the width of the second flange is greater than either one of the width of the first end of the second alignment pin and the width of the second end of the second alignment pin.

11. (Cancelled) 


a drill;
a coupler, configured to be attached to a drill[[,]];
an arm assembly having a first end and a second end, wherein the first end is attached to the coupler;
a foot, attached to the second end of the arm assembly and extending perpendicular to the arm assembly;
a first gang channel, comprising:
a first elongated base, comprising a first surface, configured to contact a workpiece positioned between a drill bit of the drill and the first gang channel, and a second surface facing away from the first surface;
a first pair of parallel legs, extending from the first elongated base in a first direction, perpendicular to each of  the second surface, the first pair of parallel legs defining a first channel therebetween; and
a first plurality of threaded receptacles, configured to be removably coupled to the first gang channel;
	a second gang channel comprising:
a second elongated base, comprising a third surface, configured to contact the workpiece positioned between the drill bit of the drill and the second gang channel, and a fourth surface facing away from the third surface;
a second pair of parallel legs, extending from the second elongated base in a second direction, perpendicular to each of the fourth surface, the second pair of parallel legs defining a second channel therebetween; and
a second plurality of threaded receptacles, configured to be removably coupled to the second gang channel;
comprising a first alignment pin, configured to be coupled to the first gang channel, and a second alignment pin, configured to be coupled to 
wherein:
the plurality of alignment pins is configured for insertion into a plurality of pre-drilled holes in the workpiece so as to locate, via the first alignment pin, the first gang channel relative to the workpiece during a drilling operation, [[and]]or to locate, via the second alignment pin, the second gang channel relative to the workpiece during [[a]] the drilling operation, and 
each of the plurality of alignment pins comprises a threaded end that is configured to be threaded into one of the first plurality of threaded receptacles of the first gang channel or one of the second plurality of threaded receptacles of the second gang channel; and
a drill block, comprising a guide portion and an attachment portion,
wherein:
the attachment portion is coupled directly to the foot,
the guide portion of the drill block has a first end portion and a second end portion,
the first end portion of the guide portion extends from the second end portion of the guide portion, 
the second end portion of the guide portion is coupled to the attachment portion, 
the first end portion of the guide portion has a first-end-portion width and a first- end-portion length, 
the second end portion of the guide portion has a second-end-portion width and a second-end-portion length,
the second-end-portion width is greater than the first-end-portion width,
the second-end-portion length is greater than the first-end-portion length,
a square cross-sectional shape,
the guide portion extends away from the foot in a direction toward the coupler 
the first end portion of the guide portion of the drill block comprises a planar end surface
the drill block has only a single recess,
the single recess is defined in the planar end surface of the drill block and is co-axial with the attachment portion of the drill block,
the first end portion of the guide portion of the drill block is configured to be received between the first pair of parallel legs of the first gang channel when the second end portion of the guide portion is placed in contact with an end surface of each leg of the first pair of parallel legs of the first gang channel 
when the first end portion of the guide portion of the drill block is received between the first pair of parallel legs of the first gang channel, rotation of the guide portion of the drill block relative to the first gang channel is limited by the first pair of parallel legs 

when at least the part of the second end portion of the guide portion is received between the second pair of parallel legs of the second gang channel, rotation of the guide portion of the drill block relative to the second gang channel is limited by the second pair of parallel legs
the foot comprises a first portion, having a first-portion-width, and a second portion having a second-portion-width that is less than the first-portion-width,

the arm assembly is attached to the first portion of the foot
the second portion of the foot 
the second portion of the foot comprises a second-portion surface that faces the coupler configured to be attached to the drill,
the first-potion surface and the second-portion surface are substantially parallel to each other,
the first portion of the foot and the second portion of the foot each have a length measured in a direction parallel to the longitudinal axis of the drill block, 
the length of the first portion of the foot is greater than the length of the second portion of the foot, 
the second-portion surface is located farther away from the coupler than the first-portion surface,
the attachment portion has a length measured in the direction parallel to the longitudinal axis of the drill block, 
the length of the attachment portion is greater than the length of the second portion of the foot, 
the attachment portion protrudes from the foot in the direction parallel to the longitudinal axis of the drill block,
the second portion of the foot extends from the first portion of the foot such that two concave corners are formed in a surface of the foot that is parallel to the longitudinal axis of the drill block, [[and]]
the attachment portion of the drill block is removably coupled directly to the second portion of the foot, and
the arm assembly comprises a first tubular structure and a second tubular structure, separated from each other by a gap,
the guide portion of the drill block lies in a virtual plane that passes between the first tubular structure and the second tubular structure, without intersecting the first tubular structure and the second tubular structure.

13-26. (Cancelled)

27. (Previously Presented) The alignment system of claim 1, wherein the guide portion and the attachment portion comprise materials, identical to each other.  

28. (Previously Presented) The alignment system of claim 1, wherein the guide portion comprises a first material, and the attachment portion comprises a second material that is different than the first material.

29. (Previously Presented) The alignment system of claim 28, wherein:
the first material comprises plastic, and
the second material comprises metal.

30. (Previously Presented) The drilling system of claim 12, further comprising:
a motor, configured to rotate the drill;
a control unit, comprising one or more processors and data storage for storing instructions, executable by the one or more processors to control the motor; and
one or more sensors in communication with the control unit.

31. (Cancelled) 

the first-end-portion width is about 0.35 inches, and
the second-end-portion width is about 0.4 inches.

33. (Previously Presented) The alignment system of claim 1, wherein:
the first-end-portion length is about 0.1 inches, and
the second-end-portion length is about 0.4 inches.

34. (Previously Presented) The alignment system of claim 1, wherein:
the second end portion of the guide portion of the drill block comprises a second-end-portion planar surface, and
the second-end-portion planar surface contacts a planar surface of the foot when the attachment portion of the drill block is removably coupled to the foot. 

35. (Cancelled)
36. (Cancelled)
Allowable Subject Matter
Claims 1, 6, 8-10, 12, 27-30 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record includes Belt et al. (US Pub. No. 2017/0197254 A1), Hatcher (US Patent No. 2,727,412), Christiano (US Patent No. 5,314,271), Dye et al. (US Patent No. 10,239,130), and Swanstrom (US Patent No. 2,455,145), taken as a whole does not disclose or provide suggestion to modify the prior art devices to meet the claimed invention without inviting impermissible hindsight (i.e., making modifications only for the sake of building the claimed device).  Additionally, while the Belt et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RYAN RUFO/Primary Examiner, Art Unit 3722